Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-17 are pending.
POWER OF ATTORNEY
The attorney or agent has not been established as being authorized to act on behalf of the applicant for patent or the assignee of the entire interest of the applicant.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 and 12/23/2020, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Priority
This application filed on 05/28/2019, is a DIV of U.S. application No. 15/326,958, filed 01/17/2017, which is a 371 of PCT/EPO2015/066466, filed on 07/17/2015, which claims priority to PCT/EP2014/065544, filed on 07/18/2014. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013) in view of: i) Tseti (U.S. Pub. No. 20130210922, published 08/15/2013); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013).
Independent claim 9 is drawn to an aqueous composition comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol and having a pH of between 6.3 and 7.3.
Regarding claim 9, Atkinson discloses an aqueous composition comprising 3.0 mg/ml ibuprofen and 10.0 mg/ml paracetamol (see ¶s 0031-0032 and Example 2). Atkins states that excipients may include suitable antioxidants, pH modulators sufficient to give a pH of 5 to 6, buffering agents, isotonic agents and purified water. Please see ¶s 0031, 0040-0043 and Examples 3-4.
Atkinson discloses that an aqueous combination composition at lower ibuprofen dose, was found to surprisingly and unexpectedly provide adequate pain relief every 6 hours for some patients that would otherwise need to take higher ibuprofen dose every 8 hours. The lower ibuprofen dose reduces the risk of undesirable side effects associate with high ibuprofen dosage, without compromising the effectiveness of ibuprofen due to the presence of paracetamol. Please see ¶ 0037.
Accordingly, at the time the instant invention was filed, an artisan of the ordinary skill would have considered formulating an aqueous combination composition comprising ibuprofen and paracetamol as disclosed and suggested by Atkinson for the advantage of: i) providing adequate pain relief every 6 hours for some patients that would otherwise need to take higher ibuprofen 
Atkinson discloses that the inventive aqueous solution can be formulated using suitable excipients as will be known to those with ordinary skill in the art of formulating intravenous medicines. The excipients may include suitable antioxidants, pH modulators, buffering agents, isotonic agents and purified water. The ibuprofen and paracetamol are mixed with suitable excipients to give the desired volumes. Please see ¶s 0030-0033. 
Atkins differs from claim 9 only insofar as Atkins does not explicitly disclose a composition at a pH of between 6.3 and 7.3.
However, Atkinson discloses that while some preferred forms of the invention have been described by way of example it should be appreciated that modifications and improvements can occur without departing from the scope of the invention (see ¶ 0044). 
Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have understood that Atkinson contemplates formulation of an aqueous combination composition comprising ibuprofen and paracetamol within the scope of the invention, and with modification at a pH range, such as, a of pH 6.3-7.3. This is because Atkinson provided guidelines for using pH modifiers (see discussions above). 
Tseti discloses a stable aqueous composition comprising 10 mg/ml paracetamol and having a pH of 5.5-6.5 (see ¶s 0044-0045, Examples 1-2 and Tables 1-2). By “stable” is meant that the solution can be stored for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye. Please see ¶s 0027, 0036 and stability study at ¶s 0046-004-0049, Examples 3-4 and Tables 3-4). 
Tseti discloses that paracetamol in aqueous solution is known to undergo hydrolytic degradation to p-aminophenol, which is also quickly degraded to p-benzoquinoneimine. Tseti discloses that the instability of paracetamol in aqueous medium is shown by the appearance of degradation substances causing a coloring in the solution (see ¶s 0006-0007). Among the causes of paracetamol degradation, Tseti discloses: i) presence of oxygen and/or light; and ii) deacetylation of the amino group generating p-aminophenol, which takes place both at acid pH and (much faster) at basic pH once the phenolate form is present. Please see ¶ 0008. 
Among the several joint actions for obtaining stable paracetamol solutions, Tseti discloses: 
A) Establishing an optimal pH in which formation of p-aminophenol is prevented or minimized, since it has been reported that hydrolysis of paracetamol is minimized between pH 4.5 and pH 6.0 (see ¶ 0010). The stable aqueous paracetamol solution according to the invention may have a pH between 4.0 and 7.0 (see ¶ 0016);
B) Purging the solution with nitrogen gas to reduce the oxygen (see ¶ 0011 and ¶ 0049, Example 4);
C) Adding at least one stabilizing-dissolving compound and at least one stabilizing compound to the solution (see ¶s 0014-0014, 0018-0020 and Examples 1-2);
D) The solution may further comprise: i) other chelating agents or complexing agents (see ¶ 0022 and Examples 1-2); and ii) isotonic agents (see ¶ 0023 and Examples 1-2).
Tseti discloses that the use of the stabilizing-dissolving and stabilizing compounds according to the invention and preferably the chelating agent has been found to not only increase the paracetamol solubility to the extent that it is possible to dissolve 1000 mg of paracetamol into a final volume of 100 ml but also effectively stabilizes the solution preventing the formation of particulate matter and color at elevated temperature in ampoules, vials and bags. Please see ¶ 0037.
Pavliv discloses clear and colorless aqueous compositions comprising ibuprofen (IBU) at 3.2 mg/ml and having a pH of between 6.34 and 7.40. Pavliv provides guidance for employing appropriate ratio of IBU and solubilizing agents that would generate the clear and colorless compositions. Please see Tables 2 and 7-9. Similar to Atkinson (see title of the invention and abstract) and Tseti (see title of the invention and abstract), Pavliv (see title of the invention, abstract and ¶ 0040), also relates to injectable formulations comprising from about 1 mg/ml to about 100 mg/ml IBU, which can be used in treating conditions such as pain and inflammation.
At the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify Atkinson with Tseti and Pavliv in order to arrive at an aqueous composition comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol and having a pH between 6.3 and 7.3. 
This is because Atkinson provided guidelines for using suitable excipients that may include antioxidants, pH modifiers, buffering agents, isotonic agents and water in order to manufacture an aqueous injectable combination composition comprising ibuprofen and paracetamol (see discussions above). Tseti and Pavliv combined to disclose that each of IBU and PCM can be formulated as an aqueous composition at pH ranges encompassing the pH between 6.3 and 7.3, recited in instant claim 9 (see discussion above). 
The skilled artisan would have employed suitable pH modifiers known to those with ordinary skill in the art of formulating intravenous medicines in order to manufacture an aqueous combination composition comprising, for example, 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol, and having a pH of, for example, between 6.3 and 7.3. 
The person of the ordinary skill in the art would have had a reasonable expectation that the injectable aqueous combination composition would: i) provide adequate pain relief every 6 hours for some patients that would otherwise need to take higher IBU dose every 8 hours; ii) reduce the risk of undesirable side effects associate with high ibuprofen dosage, without compromising the effectiveness of ibuprofen; and iii) enhance paracetamol stability.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 10, Tseti discloses that by “stable” is meant that the solution can be stored for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye. Please see discussions above.
Regarding claims 11-12, Tseti discloses a pH of 5.5-6.5 (see discussions above). 
Regarding claim 13, Atkinson discloses 3.0 mg/ml ibuprofen and 10.0 mg/ml paracetamol (see discussions above).
Regarding claim 14, Atkinson discloses isotonic agent (see discussions above).
Regarding claim 16, Tseti discloses that at least one stabilizing compound such as cysteine can be employed in formulating the aqueous composition (see ¶ 0020 and reference claim 6).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013) in view of: i) Tseti (U.S. Pub. No. 20130210922, published 08/15/2013); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013), as applied to claims 9-14 and 16 above, and further in view of: i) Dasberg (U.S. Pub. No. 20120035267, published 02/09/2012); and ii) Dietlin (U.S. Pub. No. 20040054012, published 03/18/2004).
The limitations of claims 9-14 and 16 as well as the corresponding teachings of Atkinson, Tseti and Pavliv are described above, and hereby incorporated into the instant rejection.
The invention of claims 15 and 17 are similar to claim 9, however, claims 2 and 24 differ slightly from claim 9 in that the claim requires, wherein: i) the isotonic agent is mannitol (claim 15); and ii)  the composition has a dissolved oxygen content below 2 ppm (claim 17).
Although Atkinson, Tseti and Pavliv combine to disclose: i) isotonic agents (see discussions above); and ii) purging the solution with nitrogen gas to reduce the oxygen (see discussions above), the Atkinson, Tseti and Pavliv differ from claims 15 and 17 only insofar as the cited references do not combine to explicitly disclose limitations of claims 15 and 17.
Dasberg is cited for disclosing mannitol among suitable isotonic agents that are known to a person of the ordinary skill in the art (see ¶ 0052). Similar to Atkinson, Tseti and Pavliv, Dasberg relates to aqueous formulations comprising paracetamol (see abstract and ¶ 0001).
Dietlin is cited for disclosing deoxygenation of aqueous formulations comprising oxidation-sensitive active ingredients (such as paracetamol, see ¶s 0003 and 0011), to below 2 ppm, carried out by bubbling with inert gas such as nitrogen. Please see ¶s 0013-0015 and 0030. Similar to Tseti (see discussions above), among the disadvantages of secondary products formed by oxidative degradation of active agents in aqueous solution, Dietlin discloses: i) loss of activity or the production of allergenic products; ii) uncontrollable reduction in the concentration of active agents; and iii) formation of colored compounds, thus making the aqueous solution unsuitable for therapeutic applications. Please see ¶s 0004-0007.
Therefore, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Atkinson, Tseti and Pavliv with Dasberg and Dietlin in order to arrive at the invention of claims 15 and 17. A person of the ordinary skill would have had a reasonable expectation that that the aqueous composition comprising ibuprofen, paracetamol and further comprising an isotonic agent (e.g., mannitol), would exhibit utility in the treatment of a disease condition such as pain and/or inflammation. The skilled artisan would also have had a reasonable expectation that that the deoxygenation of an aqueous combination composition comprising ibuprofen and paracetamol, to below than 2 ppm (claim 17), would results in an enhanced composition stability. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629